Citation Nr: 1512952	
Decision Date: 03/26/15    Archive Date: 04/03/15

DOCKET NO.  13-08 902	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York

THE ISSUES

1.  Whether there is new and material evidence to reopen a claim of entitlement to service connection for a left knee condition and, if so, whether service connection is warranted.

2.  Entitlement to service connection for a right eye condition, including especially glaucoma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to February 1971.  
His DD Form 214 shows he received the Vietnam Service Medal with one Bronze Star, among other commendations.  

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In March 2014, as support for these claims, the Veteran and his wife testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) of the Board.  A transcript of the hearing is of record.

This appeal was processed partly electronically using Virtual VA and the Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1.  The Veteran served on active duty in the military from February 1969 to February 1971 and the same month as his discharge filed his initial claim of entitlement to service connection for residuals of an injury to his left knee.

2.  In September 1971, however, the RO denied that initial claim, as did the Board on appeal in May 1972.

3.  The RO and Board later continued to deny this claim (or petition to reopen it) in decisions issued in March 1978, September 1982, October 1984, and April 1997, and the Veteran did not appeal that most recent decision to the higher U.S. Court of Appeals for Veterans Claims (Court/CAVC).

4.  But additional evidence since has been received that is not cumulative or redundant of evidence considered in those prior decisions and relates to unestablished facts needed to substantiate this claim.

5.  When considering this more recent evidence, along with that previously of record, it is as likely as not the Veteran has chronic (meaning permanent) left knee disability because of an injury to this knee during his service.

6.  It is not, however, shown that any current right eye condition, especially the glaucoma affecting this eye, is the result of his military service - including caused or being aggravated by a service-connected disability.


CONCLUSIONS OF LAW

1.  The April 1997 rating decision earlier considering and denying the petition to reopen the claim of entitlement to service connection for a left knee condition is final and binding based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.1103 (2014).

2.  But there is new and material evidence since that decision to reopen this claim.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).

3.  Also, when resolving all reasonable doubt in the Veteran's favor, the criteria are now met for his entitlement to service connection for this left knee disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

4.  On the other hand, the criteria are not met or approximated for entitlement to service connection for his additionally-claimed right eye condition, including glaucoma.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

1.  Petition to Reopen the Claim for Service Connection for a Left Knee Condition

Because the Board is reopening this claim, there is no need to discuss whether the Veteran has received the type of Veterans Claims Assistance Act (VCAA) notice contemplated by Kent v. Nicholson, 20 Vet. App. 1 (2006), including especially insofar as the specific reasons this claim was previously denied.  Consider also that a precedential opinion of VA's General Counsel, VAOPGCPREC 6-2014, concludes that the plain language of 38 U.S.C.A. § 5103(a)(1) does not require VA, upon receipt of a previously-denied claim, to provide notice of the information and evidence necessary to substantiate the element or elements that were found insufficient in the previous denial of the claim.  In other words, the opinion holds that Kent is no longer controlling insofar as it construed the former § 5103(a) to require that VA provide case-specific notice to a claimant in a claim to reopen.

In concluding this, the Office of General Counsel (OGC) looked to the legislative history and amendments to the statute and case law.  For example, OGC noted that "[n]othing in the plain language of section 5103(a)(1) requires VA to analyze the evidence provided for a previously finally decided claim and inform the claimant of its inadequacy."  Additionally, in 2012, Congress revised § 5103(a) by removing the requirement that notice to be provided after a claim had been received.  See Pub. L. No. 112-154, § 504(a), 126 Stat. 1165, 1191 (2012).  OGC stated that the change in the law now allowed for notice to be provided on the "claims application forms," which showed Congress' understanding that the statute allows VA to provide generic notice.


Finally, OGC concluded that case law from the U.S. Court of Appeals for the Federal Circuit, decided after Kent, supports this conclusion.  For example, in Wilson v. Mansfield, the Federal Circuit held that the language of the statute was not "intended to require an analysis of the individual claim in each case," but only to require notice of "the information and evidence necessary to substantiate the particular type of claim being asserted."  506 F.3d 1055, 1059 (Fed. Cir. 2007).  OGC also stated that Vazquez-Flores v. Shinseki made clear that "Wilson and Paralyzed Veterans put to rest the notion that the VA is required to provide veteran-specific notice, although Wilson requires the notice be claim-specific."  580 F.3d 1270, 1277 (Fed. Cir. 2009).  

To summarize, in a claim to reopen, while VA is not required to provide notice of the information and evidence necessary to substantiate the element or elements that were found insufficient in the previous denial of the claim, it is required "to explain what 'new and material evidence' means."  Akers v. Shinseki, 673 F.3d 1352, 1358 (Fed. Cir. 2012).

Consider, as well, not only is the Board reopening this claim because there is the required new and material evidence since the last final and binding denial of this claim (a prior petition to reopen it), but the Board also is then granting this claim on its underlying merits.  So there is no possibility of prejudicing the Veteran by going ahead and fully deciding his appeal of this claim, even though the RO declined to reopen it in the July 2012 decision that precipitated this appeal.  See Hickson v. Shinseki, 23 Vet. App. 394 (2010) (Generally, where the Board reopens a claim but the RO did not, the case must be remanded for RO consideration unless there is a waiver from the appellant or no prejudice would result from immediate readjudication of the claim).


2.  Claim for Service Connection for a Right Eye Condition

As for this additional claim, under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, including apprising him of the information and evidence he is expected to provide versus the information and evidence that VA will obtain for him or on his behalf.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, to this end, the Veteran was provided this required notice and information in a December 2010 letter, prior to the initial adjudication of this claim in the July 2012 decision at issue in this appeal, so in the preferred sequence.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).  He has not alleged any notice deficiency during the processing and adjudication of this claim, certainly none that he and his representative consider unduly prejudicial, meaning necessarily outcome determinative of this claim.  See Shinseki v. Sanders, 556 U.S. 396 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records and providing an examination or medical opinion when necessary to make a decision on a claim.  This additional obligation does not apply if there is no reasonable possibility the assistance would aid in substantiating the claim.  To satisfy the additional obligation, the Veteran's service treatment records (STRs), post-service VA and private treatment records, and lay statements have been obtained and associated with his file for consideration. 

No VA medical examination or opinion has been obtained addressing the nature and etiology of the Veteran's right eye condition, including especially the glaucoma.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumptive period; (3) whether there is an indication the disability or symptoms may be associated with the Veteran's service or a service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014) and 38 C.F.R. § 3.159(c)(4).  See also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); and Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).

This is not to say or suggest, however, that VA is obligated to provide an examination for a medical nexus opinion merely as a matter of course.  See Duenas v. Principi, 18 Vet. App. 512, 519 (2004).  If such were the case, this would circumvent the craftily tailored language of the statute and regulation governing when examinations and opinions should be obtained and require provision of an examination and opinion in virtually every instance, so virtually without exception.

In this case, no examination and opinion are necessary because, as discussed below, the competent and credible evidence of record does not reflect any event, injury, or disease occurring in service to warrant further inquiry into the potential relationship between any current right eye condition and the Veteran's service.  Moreover, as clarified during the March 2014 videoconference hearing before the Board, the primary basis of this claim, instead, is that this additionally-claimed disability (specifically glaucoma) is a complication of the Veteran's diabetes and hypertension, thus, due to other conditions that admittedly have been considered but determined not to be service-connected disabilities.  See the July 2012 rating decision at issue.  So as the Veteran's representative conceded during the hearing, they first have to provide new and material evidence to reopen these other claims since there was no appeal to the Board in response to the RO's denial of these other claims.  Therefore, the Veteran's representative indicated they plan on revisiting those claims and want (indeed need) to have them again decided before there in turn would be any possibility of succeeding in their appeal of this derivative claim for glaucoma.  This is because, so long as the diabetes and hypertension remain diseases unattributed to the Veteran's military service, then any derivative claim for glaucoma necessarily fails because it is impossible in this circumstance to establish the required secondary relationship with the Veteran's service by way of his diabetes and hypertension, even if the glaucoma is caused or being aggravated by these diseases.  See 38 C.F.R. § 3.310(a) and (b).

Further concerning the videoconferencing hearing before the Board, 38 C.F.R. § 3.103(c)(2) requires that the presiding VLJ fulfill two duties to comply with this VA regulation.  These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked and that may be potentially advantageous to the claimant's position.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, to this end, during the Veteran's hearing all parties agreed as to the issues on appeal.  The parties also generally discussed evidence contained in the record and the sources of treatment the Veteran had received for the disabilities he is claiming.  There is no indication there is any outstanding, obtainable evidence pertinent to these claims.  Thus, the Board finds that the duties under Bryant have been met.  Further, to the extent there were any shortcomings, the Veteran was not prejudiced because of the lack of any further obtainable pertinent evidence.  Moreover, in their hearing testimony he and his representative evidenced their actual knowledge of the type of evidence and information needed to substantiate these claims.  Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative demonstrating an awareness of what is necessary to substantiate the claim).  As such, the Board finds that, consistent with Bryant, the presiding VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

All relevant evidence necessary for an equitable resolution of these claims on appeal has been identified and obtained, to the extent possible.  The Veteran has been accorded ample opportunity to present evidence and argument in support of his appeal.  All pertinent due process requirements have been met.  See 38 C.F.R. § 3.103.


Petition to Reopen the Claim for Service Connection for a Left Knee Condition

The most recent final and binding denial of this claim was in April 1997 when the RO determined there was not the required new and material evidence to reopen this claim.  That prior decision is a final and binding determination based on the evidence then of record because the Veteran did not appeal it.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.1103.

Generally, a claim that has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence means evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

When determining whether the claim should be reopened, the credibility of the newly-submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  But see also Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not require the Secretary [of VA] to consider the patently incredible to be credible" or to blindly accept, as true, assertions that are beyond the competence of the person making them).

Even before April 1997, in fact, dating back to immediately following the conclusion of the Veteran's service, there were other decisions by the RO and Board denying this claim, including prior petitions to reopen it.

The basis of the even earlier denial of service connection for this claimed left knee condition in an October 1984 Board decision was that the evidence then of record did not tend to show the Veteran had an identifiable disability of the left knee that was the result of his claimed injury (patellar contusion) during his service.  Even then, however, the Veteran also had submitted an August 1982 private medical opinion from Dr. D concluding the Veteran's left knee cartilage damage had begun with his fall during service in 1970.

The Veterans Court (CAVC) has held that the post-VCAA version of 38 C.F.R. § 3.156(a) created a "low threshold", and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  See Shade v. Shinseki, 24 Vet. App. 110, 121 (2010).  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Id. at 120.  In Shade, the Court stated that, when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id., at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decision makers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  In other words, the Court indicated that the post-VCAA version of 38 C.F.R. § 3.156(a) does not require that a claimant submit a medical opinion to reopen a claim, although, as mentioned, such an opinion has been offered in this particular instance, albeit in years past.  Rather, and in any event, if there is newly-submitted evidence of current disability that in connection with the prior evidence raises a reasonable possibility of substantiating the claim, and the element of a nexus could be established by providing a VA examination, the claim may be reopened.  This then triggers VA's duty to assist in providing the claimant with a VA examination.


In this case there is no prejudice to the Veteran by virtue of the fact that he is not receiving another VA medical examination or medical opinion, because the Board is granting his claim and accepting his private medical opinion as sufficiently supportive of the claim, both to reopen it and grant it on its underlying merits.

Because there is at least some evidence of a possible correlation between the Veteran's left knee injury in service and disability currently referable to this knee, the Board finds there is the required new and material evidence to reopen the claim for this condition.

Service Connection

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304.  Establishing entitlement to service connection generally requires having competent and credible evidence:  (1) confirming the presence of the claimed disability or, at the very least, showing its presence at some point since the filing of the claim; (2) in-service incurrence or aggravation of a relevant disease or an injury; and (3) a relationship or correlation ("nexus") between the disease or injury in service and the disability being presently claimed.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995) aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995) aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, meaning about evenly balanced for and against the claim, with the Veteran prevailing in either event, or whether instead the preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Entitlement to Service Connection for a Left Knee Condition

The Veteran's military service ended in February 1971, and the same month as his discharge he filed his initial claim for this disability, alleging it was the result of his injury in service.  Other records in his claims file shows he additionally sought treatment in 1974 and 1977 from VA.  The diagnosis was chronic left knee strain and relaxation of the left anterior cruciate ligament.  The August 1982 letter from Dr. D confirms the Veteran underwent an arthroscopic examination in May 1982 that revealed severe changes of chondromalacia of the left medial femoral condyle and an articular cartilage lesion that required surgical debridement arthroscopically.  The Veteran had made an excellent postsurgical recovery, but there was still a serious question regarding the long-term prognosis of the knee.  Dr. D believed that some degree of osteoarthritis was going to result.  Dr. D's conclusion was that the articular cartilage damage had begun with the Veteran's fall during service in 1970.  The Veteran continues to obtain treatment for this knee from VA, including as recently as July 2012, so there is no disputing he still has disability referable to this knee.  This, in turn, also tends to reinforce the notion that his injury in service resulted in chronic, meaning permanent, disability rather than being just merely acute and transitory and resolved.

The Veteran's STRs confirm that, in August 1970, he injured his left knee while at sea.  The examination showed no fracture or bone pathology, but there was a diagnosis of contused left patella.  Thus, relevant injury in service is established, so even aside from the current disability also shown that continues to be evidenced by his need for treatment, still, even since his surgery.  And with regards to the additionally-required correlation ("nexus") between the injury in service and the current left knee disability, Dr. D. opined in August 1982 that the articular cartilage damage began with the Veteran's injury (fall) during service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").

Dr. D. had thoroughly examined the Veteran's left knee and even had performed surgery on it.  Therefore, Dr. D was very familiar with the history of this disability, including especially in terms of its likely causes, so including the specific type of injury the Veteran had sustained to this knee during his military service.  There is no "treating physician rule" requiring the Board to give deference to this doctor's opinion necessarily over anyone else's.  Both the Federal Circuit Court and Veterans Court (CAVC) have specifically declined to adopt such a rule.  See White v. Principi, 243 F.3d 1378 (Fed. Cir. 2001); Guerrieri v. Brown, 4 Vet. App. 467 (1993).  But in weighing the probative value of this doctor's opinion, it is entirely permissible for the Board to consider that this treating physician is more familiar with the Veteran's general state of health than, in contrast, someone else who has treated him far less frequently - if at all.  Moreover, Dr. D also provided the required explanatory rationale for his favorable opinion.  See Nieves-Rodriguez v. Peake, 22 Vet App 295, 304 (2008) (the probative value of a medical opinion comes from when there is factually accurate, fully articulated, and sound reasoning for the conclusion, not just from mere review of the claims file).  Indeed, the Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  See also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[a] medical opinion...must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").

The Board therefore finds that the Veteran has established the required nexus between his in service injury and his current left knee disability.  Hence, this claim must be granted, particularly when resolving all reasonable doubt regarding the origins of this disability in his favor.  38 C.F.R. § 3.102.  See also Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (An "absolutely accurate" determination of etiology is not a condition precedent to granting service connection, nor is "definite" or "obvious" etiology.).

Service Connection for a Right Eye Condition

Neither the Veteran nor his representative has made any allegations about any 
in-service event regarding this additionally-claimed right eye disability as the reason the Veteran now has it, which they clarified during the March 2014 videoconference hearing is glaucoma.  In fact, during the hearing the Veteran's representative explained that the Veteran's diabetes and hypertension claims were denied, but somehow the glaucoma claim went forward anyway, even though it is predicated entirely on them first establishing entitlement to service connection for these other conditions - especially the diabetes - since they believe the glaucoma is a complication.  Hence, the claim for glaucoma is on the basis of secondary service connection, that is, that it is proximately due to, the result of, or being chronically aggravated by these other conditions (so on the initial premise they are service-connected diseases), not instead on the notion the glaucoma was directly or even presumptively incurred during the Veteran's service.  38 C.F.R. § 3.310(a) and (b).

The representative also indicated during the hearing that they are going to try and reopen these claims for diabetes and hypertension, but in the meantime they want to keep the glaucoma claim "open" so the Veteran can hopefully get service connected for the diabetes and then for the glaucoma secondary to the diabetes without having to start the whole adjudicatory process over again.  The Board does not have any such authority, however, so is left to decide this claim for glaucoma based on the existing circumstances and evidence.

The only evidence currently in the record regarding the Veteran's right eye is a July 2012 VA medical treatment record showing he stated that he had decreased visual acuity (referring to his near vision).  He alleged that he was hit with a shell while on duty in Vietnam.  The diagnosis was conjunctivochalasis and dermatochalasis. 

The Veteran's STRs are unremarkable for any complaints, treatment or diagnosis referable to his right eye, including specifically owing to him being hit in this eye with a shell while stationed in Vietnam.  Because there is no competent and credible suggestion of a relevant injury or incident during his service, there necessarily cannot be a direct nexus or correlation between any current right eye disorder and any in-service event.  And, to reiterate, he and his representative are not making any such allegation.  But they equally have not shown the right eye disability being claimed, including especially the glaucoma, is secondarily related to the Veteran's service, either, inasmuch as they admittedly have not first established underlying entitlement to service connection for his diabetes and hypertension that also has been claimed in years past but determined to be unrelated to his service.  So even if the glaucoma is a complication of the diabetes and/or hypertension, unless and until service connection is established for these other diseases, there cannot possibly be the secondary linkage between these diseases, the glaucoma, and the Veteran's service necessary to show entitlement to secondary service connection.

As the preponderance of the evidence is against this claim, the "benefit of the doubt" rule is not for application, and the Board must deny this claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The claim of entitlement to service connection for a left knee condition is reopened and granted on its underlying merits.

The claim for service connection for a right eye condition, however, is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


